PER CURIAM.
We reverse the trial court’s order summarily denying the defendant’s 3.850 motion. It affirmatively appears from the record that the transcript of the plea colloquy has been lost, and it further appears that the court reporter has lost her notes. The defendant has alleged that his plea was involuntary and that he did not understand the nature of the charges nor the consequences of the plea. We accordingly remand for an evidentiary hearing on the 3.850 motion.
Reversed and remanded for further proceedings.